DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/12/2021 has been entered.
Response to Amendment
The Office has carefully considered Applicant’s amendments and accompanying remarks dated 08/12/2021. Applicant’s amendments to the claims have been entered.  At this time the pending claims are 1-9, 11-15 and 34-39. Applicant has amended Claims 1, 3, 5-9, 11-15, 34, 35 and 37-38, cancelled 2, 6, 13, 14 and 34 and added new claim 40.  
Applicant amendments to the claims overcome the objections made in the previous office action at paragraph 6-9.  They are now withdrawn. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9, 11-15 and 34-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant has vastly modified the claims and the previously made art rejections are now withdrawn.  
Claim Objections
Claims 1-9, 11-15 and 34-40 are objected to because of the following informalities: the word “seemless” is misspelled, it should be “seamless”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 35 recites the limitation "for creating in an area of the protection garment a multilayered tissue corresponding to ….. ", which renders the claim indefinite. The term "tissue" is not commonly used in the knitting area, it is usually used in wovens.  The term "tissue" has a plurality of meanings per the Merriam-Webster Dictionary, such as: 1) a piece of soft absorbent tissue paper used especially as a handkerchief or for removing cosmetics; 2) a fine lightweight often sheer fabric and 3) mesh, network, web.  However, the original disclosure does not provide a standard for ascertaining the meaning of the term in the claim; therefore it is unclear what Applicant refers to.  For examination purposes, the examiner has interpreted "a double layer of tissue" to be "a double-layer fabric" since the "tissue" is formed by knitting and intended for use in the garment according to the claim.  Second, claim 17 depends from claim 1, and claim 1 has set forth that the plurality of union threads are formed in said inflatable three-dimensional unitary knitted body, occupying the inner chamber and connecting the overlapping opposite regions.  
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 37 and 40 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 40 does not have support from the disclosure.  Newly, entered Claim 40 seeks-The protection garment according to claim 1, further comprising a pocket, wherein said one body is produced as a single piece, and said three-dimensional unitary knitted construction and said plurality of union threads are housed in said pocket.
	The word pocket only shows up once in the specification at 0040-Alternatively, the inflatable element is included in a garment or sub-garment, for example received in a pocket of the garment or the sub-garment. This claim does not have support from the figures either.  The same issue is seen at Claim 37.  This claim does not derive full support from the written disclosure.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5, 6, , 12-15 and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chadeyron (US 6,105,401 A). 
Chadeyron et al. discloses a textile structure with dual layers knitted in a single operation such that linking threads forming the core of the structure have an orientation that can be adapted to requirements, in both the warp and weft directions. To achieve this, each course of linking threads is engaged alternatively on each layer with selected stitches on a single course of stitches. In addition, two consecutive courses of linking threads are engaged on one of the layers with a single course of stitches and, on the other layer with non-consecutive courses of stitches [abstract].  
The knitted structure can be a protection device to be worn by a user (a method for manufacturing protective clothing that comprises an inflatable textile structure; col. 5, ll. 44-55; col. 15, ll. 57-67; claim 13), the method comprising: knitting an inflatable three-dimensional unitary knitted body (knitting an inflatable textile structure in a single operation that comprises two outer layers 10a, 10b connected by linking threads 12; fig. 1; col. 5, ll. 44-55; col. 15, ll. 57-67) having an inner chamber (an inflatable structure must define an inner chamber; referencing fig. 3; fig. 6, ll. 44-60) that is configured to assume an inflated condition for protection of the user (when inflated; col. 15, ll. 57-67), and a deflated condition at rest (when deflated; col. 15, ll. 57-67; col. 17, ll. 5-14), the inflatable three-dimensional unitary knitted body being knitted by a rectilinear knitting machine (fig. 8; col. 8, ll. 26-31), wherein: in the inflated condition, the inner chamber is defined by at least a partially tubular shape (inherent feature of the inflatable textile structure; referencing the shape of the textile structure in fig. 3; fig. 6, ll. 44-60); 
in the deflated condition, the inner chamber is defined by overlapping opposite regions of said inflatable three-dimensional unitary knitted body (the two outer layers 10a and 10b forming overlapping opposite regions; referencing fig. 3; fig. 6, ll. 44-60); and the knitting comprises forming a plurality of union threads (linking threads 12; fig. 7; col. 7, ll. 43-67; col. 8, ll. 1-7) in said inflatable three-dimensional unitary knitted body by said rectilinear knitting machine (figs. 7-8; col. 7, ll. 43-67; col. 8, ll. 1-7, 25-31), the plurality of union threads occupying the inner chamber and connecting the overlapping opposite regions (figs. 1, 7; col. 5, ll. 44-55; col. 7, ll. 43-67).
Chadeyron further discloses wherein the forming of the union threads comprises: continuously extending a thread (linking thread 12; figs. 3, 7; col. 7, ll. 43-67; col. 8, ll. 1-7) in an alternate manner between the overlapping opposite regions of the inflatable three-dimensional unitary knitted body (figs. 3, 7; col. 7, ll. 43-67; col. 8, ll. 1-7).
Chadeyron further discloses wherein the thread extends in the alternate manner, in a zigzag or a sinusoidal pattern, between said overlapping opposite regions (figs. 3, 7; col. 7, ll. 43-67; col. 8, ll. 1-7).
Chadeyron further discloses wherein the knitting further comprises: 
knitting on a first needle bed (knitting section 16a; fig. 8; col. 8, ll. 26-56), a first portion (a first outer layer; figs. 7-8; col. 8, ll. 26-56) of the overlapping opposite regions via a first thread (a first thread forming the first outer layer; col. 9, ll. 18-23; col. 15, ll. 37-43) carried by a first thread guide (a first thread guide; col. 9, ll. 11-17); knitting on a second needle bed (knitting section 16b; fig. 8; col. 8, ll. 26-56), a second portion (a second outer layer; figs. 7-8; col. 8, ll. 26-56) of the overlapping opposite regions via the first thread carried by the first thread guide (using the same thread and the same thread guide; fig. 8; col. 9, ll. 11-17; col. 15, ll. 37-43); and connecting by knitting the first portion of the overlapping opposite regions on the first needle bed with said second portion on the second needle bed via a second thread (a linking thread 32 that is different from the first thread; figs. 7-8; col. 9, ll. 11-17; col. 15, ll. 37-43) carried by a second thread guide (a different thread guide; col. 9, ll. 18-23), wherein the rectilinear knitting machine includes at least the first needle bed and the second needle bed (knitting sections 16a, 16b; fig. 8; col. 8, ll. 26-56).
Chadeyron, further discloses wherein the first thread is made of a different material than the second thread (col. 15, ll. 37-43).
Chadeyron further discloses wherein the inflatable three-dimensional unitary knitted body is included in a garment or a sub-garment (col. 15, ll. 57-67).
Chadeyron further discloses wherein the knitting further comprises: forming mesh openings of said inflatable three-dimensional unitary knitted body (the two outer layers are knitted to have a mesh structure formed by adjacent loops; see figs. 7, 18; col. 16, ll. 39-43) that are at least partially closed or covered to retain at least temporarily an inflating fluid in said knitted body (the loops are at least partially closed; see figs 7. 18).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9, 11, 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Chadeyron (USPN 6,105,401 A).
Chadeyron does not explicitly disclose wherein the knitting further comprises: adjusting a length/density of the union threads according to a region of the inflatable three-dimensional unitary knitted body.  However, Chadeyron does disclose that the knitting machine comprises two knitting heads 16a and 16b (fig. 8; col. 8, ll. 29-37), wherein the knitting heads 16a and 16b are separated by an adjustable gap which corresponds to the length of the union threads and determines the thickness of the textile structure produced (fig. 8; col. 8, ll. 29-37).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured or adjusted the length as needed as disclosed by Chadeyron, with adjusting a length of the union threads according to a region of the inflatable three-dimensional unitary knitted body by adjusting the gap and tightness of the union threads during the knitting process, in order to produce an inflatable three-dimensional unitary knitted body with a desired thickness and a uniform tightness.  Further, it has been held that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954).
Regarding claim 7, Chadeyron does not explicitly disclose wherein the first thread is made of a material that is softer or different and less resistant to tensile strength compared to a material of the second thread.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected the materials for the first thread and the second thread as claimed, in order to provide a flexible inflatable structure with a softer outer surface thereby providing comfort to a wearer. Also, such a configuration would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Also see MPEP 2144.07.
Chadeyron, further discloses the method further comprising: covering or coating a surface of said inflatable three-dimensional unitary knitted body (col. 16, ll. 1-5).  Chadeyron does not explicitly disclose wherein the surface is an outer surface of said inflatable three-dimensional unitary knitted body.  However, as discussed for claim 1, the inflatable three-dimensional unitary knitted body of Chadeyron is formed of two outer layers linked by union threads at a knitting machine (figs. 1, 3).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected the surface to be an outer surface of said inflatable three-dimensional unitary knitted body, since an inner surface of said inflatable three-dimensional unitary knitted body is occupied by the plurality of linking threads and it is difficult to apply a uniform coating or covering to the inner surface.
Regarding claim 35, Chadeyron discloses the method according to claim 1, and further discloses the method further comprising: covering a surface of said knitted body with a covering layer or a cover sheet (a covering layer formed by coating; col. 16, ll. 1-5).  Chadeyron does not explicitly disclose wherein the surface is an outer surface of said inflatable three-dimensional unitary knitted body.  However, as discussed for claim 1, the inflatable three-dimensional unitary knitted body of Chadeyron is formed of two outer layers linked by union threads at a knitting machine (figs. 1, 3).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected the surface to be an outer surface of said inflatable three-dimensional unitary knitted body, since an inner surface of said inflatable three-dimensional unitary knitted body is occupied by the plurality of linking threads and it is difficult to apply a uniform covering to the inner surface.
Further on claim 35,  Chadeyron does not explicitly disclose wherein the covering layer or the cover sheet is made of a material comprising a resin.  However, Chadeyron does disclose wherein the covering layer is made of a material comprising a flexible elastomer.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected the material for the covering layer, to be an elastomer resin, in order to provide a suitable material for the covering layer to improve heat insulation properties of the inflatable member without reducing its flexibility (Chadeyron; col. 16, ll. 1-5).  Also, such a configuration would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Also see MPEP 2144.07.
Claims 7-9, 11, 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Chadeyron (US 6,105,401 A) in view of Dainese (US 2012/0011642 A1).
Chadeyron does not explicitly disclose wherein the adjusting comprises shortening the length of the union threads in a region of the inflatable three-dimensional unitary knitted body away from a central area of said knitted body.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have adjusted the length of the union threads according to a region of the inflatable three-dimensional unitary knitted body.  Further, Dainese teaches a protection device to be worn by a user (a personal protection device 1; fig. 1; paras. 0079-0080, 0086), wherein the protection device comprising an inflatable three-dimensional unitary knitted body (an inflatable member 2 comprising a three-dimensional unitary knitted body defined by meshes 18, 19 formed by double knitting; figs. 1, 4-5; paras. 0080, 0083, 0104), wherein the inflatable three-dimensional unitary knitted body comprising an end region that is positioned away from a central area of the knitted body (see annotated fig. 5), and the distance between two overlapping layers in the end region is smaller than that in the central area (see annotated fig. 5).  
Chadeyron and Dainese are analogous arts.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the shape of the inflatable three-dimensional unitary knitted body as disclosed by Chadeyron, with the distance between two overlapping layers in an end region being smaller than that in a central area, as taught by Dainese, in order to provide a tubular-shaped inflatable member with gas-sealed closure in the end sections thereby making the inflatable member leak-proof when inflated (Dainese; fig. 5; para. 0095).  By combination of Chadeyron and Dainese, the knitting process of Chadeyron would comprise shortening the length of the union threads in a region of the inflatable three-dimensional unitary knitted body away from a central area of said knitted body in order to achieve with a uniform tightness throughout the knitted body.
Regarding claim 36, Chadeyron does not explicitly disclose wherein the inflatable three-dimensional unitary knitted body is shaped as a garment or a sub-garment.  However, Chadeyron does disclose that the inflatable three-dimensional unitary knitted body can be used for construction of fireproof clothing and anti-shrapnel clothing (col. 15, ll. 57-67), and the inflatable three-dimensional unitary knitted body is very flexible which makes it possible to shape it with single or multiple curvature depending on the application required (col. 15, ll. 44-46).  Further, Dainese discloses that an inflatable three-dimensional unitary knitted body (an inflatable three-dimensional unitary knitted body defined by meshes 18, 19 formed by double knitting; figs. 1, 21; paras. 0080, 0104, 0155-0156) is shaped as a garment or a sub-garment (a bib-like shape; fig. 21; paras. 0155, 0157). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected the shape of the inflatable three-dimensional unitary knitted body as disclosed by Chadeyron, with wherein the inflatable three-dimensional unitary knitted body is shaped as a garment or a sub-garment as taught by Dainese, in order to provide full protection to a wearer against fire or shrapnel.  In addition, such a configuraiton would have involved a mere change in shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results, therefore is not considered to be a patentably distinct limitation.  In re Dailey et al., 149 USPQ 47.
Regarding claim 11, Chadeyron does not explicitly disclose wherein the inflatable three-dimensional unitary knitted body is a closed body that defines a closed casing.  However, Dainese teaches a protection device to be worn by a user (a personal protection device 1; fig. 1; paras. 0079-0080, 0086), wherein the protection device comprising an inflatable three-dimensional unitary knitted body (an inflatable member 2 comprising a three-dimensional unitary knitted body formed by double knitting; figs. 1, 4-5; paras. 0080, 0083, 0104), wherein the inflatable three-dimensional unitary knitted body is a closed body that defines a closed casing (fig. 5; para. 0095).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the inflatable three-dimensional unitary knitted body as disclosed by Chadeyron, with wherein the inflatable three-dimensional unitary knitted body is a closed body that defines a closed casing, as taught by Dainese, in order to provide an inflatable member with gas-sealed closure in the end sections thereby making the inflatable member leak-proof when inflated (Dainese; fig. 5; para. 0095).
Regarding claim 15, Chadeyron does not explicitly disclose the configuration to assume said inflated condition upon an impact.  However, Dainese teaches an inflatable three-dimensional unitary knitted body (an inflatable three-dimensional unitary knitted body defined by meshes 18, 19 formed by double knitting; figs. 1, 4-5; paras. 0080, 0083, 0104) is arranged within an outer covering casing (opposite walls 15, 16 defining an outer covering casing; figs. 1, 4; para. 0093) made of a material capable to resist a predetermined gas pressure (made of a sheet of soft and gas-tight material, e.g., polyamide or polyurethane; fig. 4, para. 0095).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method as disclosed by Chadeyron, with the method further comprising arranging the inflatable three-dimensional unitary knitted body within an outer covering casing made of a material capable to resist a predetermined gas pressure, as taught by Dainese, in order to provide an inflatable knitted body with gas-sealed outer covering layer thereby making the inflatable member leak-proof when inflated and also increasing the life span of the inflatable knitted body.
Regarding claim 35, Chadeyron further discloses wherein: 
the protection device is a wearable garment (col. 15, ll. 57-67) producible by the rectilinear knitting machine (capable of being produced by the rectilinear knitting machine; col. 8, ll. 26-31), and further comprises: 
programming the rectilinear knitting machine for forming in an area of the wearable garment a double layer of tissue corresponding to said overlapping opposite regions of the inflatable three-dimensional unitary knitted body with the plurality of union threads (pre-programing a selection mechanism of the knitting machine acting on cam systems 34a, 34b to perform the knitting process and create a double-layer textile structure connected with linking threads 12, wherein the double-layer textile structure can be formed in an area of a garment; figs. 1, 7-8; col. 5, ll. 44-55; col. 9, ll. 29-38; col. 15, ll. 57-67), and 
coating said area of the wearable garment with a cover apt to retain an inflating fluid  (coating the double-layer textile structure with a elastomer-based layer that would enable gaseous exchange through the textile to be controlled; col. 16, ll. 1-5).
Chadeyron does not does not explicitly disclose wherein the double layer of tissue will form in an area of the wearable garment.  However, Dainese teaches wherein a double layer of tissue (two mesh layers 18, 19; figs. 4, 21; paras. 0104, 0159) corresponding to overlapping opposite regions of an inflatable three-dimensional unitary knitted body (inflatable member 200; figs. 4, 21; paras. 0155, 0157) with a plurality of union threads (connected with tie members 5, which are flexible polymeric wires; paras. 0097, 0159) is formed in an area of a wearable garment (a bib 100; fig. 21; paras. 0155, 0157).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method as disclosed by Chadeyron, with wherein the double layer of tissue will form in an area of the wearable garment, as taught by Dainese, in order to manufacture a garment comprising an inflatable three-dimensional unitary knitted body in a predetermined area of the garment in a single knitting process.
Regarding claim 35, Chadeyron and Dainese, in combination, disclose the wearable garment would be part of a pocket of the wearable garment (the double-layer textile structure is inflatable, therefore defining at least part of an inner pocket of the garment; col. 15, ll. 57-67).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Additional relevant references are cited on attached PTO-892 form and can be used to formulate a rejection if necessary.  Keitch (US 2012/0055201 A1) also teaches a method of knitting an inflatable three-dimensional body that comprises two layers and union threads therebetween.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arti R Singh-Pandey whose telephone number is (571)272-1483. The examiner can normally be reached Monday-Thursday 8:30-3:00 and 8:00-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arti Singh-Pandey/
Primary Patent Examiner
Art Unit 1759



AP